March 17, 2020
                   March 17, 2020




                                                                    Supreme Court

                                                                    No. 2019-28-C.A.
                                                                    (N2/18-196A)

                                    State         :

                                     v.           :

                  Ernest Chandler.                :



                 NOTICE: This opinion is subject to formal revision before
                 publication in the Rhode Island Reporter. Readers are requested to
                 notify the Opinion Analyst, Supreme Court of Rhode Island, 250
                 Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
                 3258 of any typographical or other formal errors in order that
                 corrections may be made before the opinion is published.
                                                                     Supreme Court

                                                                     No. 2019-28-C.A.
                                                                     (N2/18-196A)

                      State                          :

                        v.                           :

                Ernest Chandler.                     :

              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

       Chief Justice Suttell, for the Court. Before the Court, the defendant, Ernest Chandler

(Chandler or defendant) appeals from a judgment of the Superior Court denying his motion to

vacate an illegal sentence and judgment. The defendant argues that there were no conditions of

probation prior to the General Assembly’s enactment of G.L. 1956 § 12-19-8.1 in 2017, and, thus,

because he was sentenced to probation before 2017, he could not have violated any probation

condition. This case came before the Supreme Court pursuant to an order directing the parties to

appear and show cause why the issues raised in this appeal should not be summarily decided. After

considering the parties’ written and oral submissions and reviewing the record, we conclude that

cause has not been shown and that this case may be decided without further briefing or argument.

For the reasons set forth in this opinion, we affirm the judgment of the Superior Court.

                                                 I

                                 Facts and Procedural History

       In 2009, Chandler was sentenced to a term of imprisonment plus a ten-year suspended

sentence, with probation, after pleading guilty to four felony offenses. Nine years later, on August

1, 2018, Chandler pled nolo contendere to a charge of possession of a controlled substance with

intent to deliver, second offense, and he was sentenced to ten years at the Adult Correctional

                                               -1-
Institutions, with three years to serve and seven years suspended, with probation. Because

Chandler was on probation at the time of the 2018 charge, the state filed a violation report pursuant

to Rule 32(f) of the Superior Court Rules of Criminal Procedure. At the sentencing, the hearing

justice found Chandler to have violated the conditions of his 2009 probation and sentenced him

“on the same sentence previously imposed.”

       Thereafter, Chandler, representing himself pro se, filed a motion to vacate an illegal

sentence. He argued before the hearing justice that the Superior Court was without authority to

declare him a probation violator because, according to Chandler, there were no conditions placed

on any sentence of probation before the General Assembly enacted § 12-19-8.1 in 2017, and the

General Assembly did not intend the statute to apply retroactively. He contended that, because

there were no conditions on his probation, he could not possibly have violated them. The hearing

justice remarked that the “primary condition” of probation is to “keep the peace and be of good

behavior[,]” meaning, in part, not to commit other crimes. He also observed that, without

conditions, probation “would be an exercise in futility.” An order and a judgment entered denying

Chandler’s motion to vacate on October 11, 2019, and defendant timely appealed.

                                                 II

                                       Standard of Review

       “[T]his Court’s review of a hearing justice’s decision in a probation-violation proceeding

is limited to considering whether the hearing justice acted arbitrarily or capriciously in finding a

violation.” State v. Wiggins, 919 A.2d 987, 989 (R.I. 2007) (quoting State v. Sylvia, 871 A.2d 954,

957 (R.I. 2005)). “We apply a de novo standard of review, however, to questions of law, as well

as to mixed questions of fact and law that purportedly implicate a constitutional right.” Id.




                                                -2-
                                                 III

                                             Discussion

       Before this Court, Chandler contends that the hearing justice erred in rejecting his argument

because § 12-19-8.1, he argues, was not intended to apply retroactively, and, thus, there were no

conditions imposed on his probation in 2009. The state counters that keeping the peace and being

on good behavior was a condition of probation “long before” § 12-19-8.1 was enacted and that

“[a]dmitted criminal behavior” was a valid basis for a probation violation both before and after the

promulgation of the statutory language in 2017.

       Section 12-19-8.1 was enacted in 2017, and states, in relevant part:

               “(a) The following shall constitute basic conditions of probation
               applicable to all defendants upon whom a period of probation has
               been imposed:

                   “(1) Obey all laws;

                   “(2) Report to the probation officer and parole officer as
                   directed;

                   “(3) Remain within the state of Rhode Island except with the
                   prior approval, specifically or as an agreed routine, of the
                   probation and parole office;

                   “(4) Notify the probation and parole officer immediately of any
                   change of address, telephone number, or employment;

                   “(5) Make every effort to keep steadily employed or attend
                   school or vocational training;

                   “(6) Waive extradition from anywhere in the United States to
                   Rhode Island, if required to appear in any Rhode Island court;

                   “(7) Provide a DNA sample if required by §§ 12-1.5-7 and
                   12-1.5-8;

                   “(8) Pay restitution, court costs, and fines, if assessed, in one or
                   several sums, based on the defendant’s ability to pay; and



                                                -3-
                   “(9) Submit to a risk and needs assessment.”

       It is our opinion beyond cavil that the foregoing provisions codify what have long been

recognized as conditions of probation in Rhode Island. Well before the General Assembly enacted

§ 12-19-8.1, this Court held that “[k]eeping the peace and remaining on good behavior are

conditions of probation.” State v. Waite, 813 A.2d 982, 985 (R.I. 2003). In 2016, Rule 32(f) of the

Superior Court Rules of Criminal Procedure was amended to reflect, inter alia, this Court’s settled

rule that “the ‘sole purpose of a probation violation hearing is for the trial justice to determine

whether the conditions of probation—keeping the peace and remaining on good behavior—have

been violated.’”1 Committee Notes for 2016 Amendment to Rule 32(f) (brackets omitted) (quoting

State v. Hazard, 68 A.3d 479, 499 (R.I. 2013)). The “implied condition of good behavior attaches

when a suspended sentence is pronounced[,]” regardless of whether a sentencing justice outlines

stringent conditions for probation. Price v. Wall, 31 A.3d 995, 1003 (R.I. 2011).

       Given this Court’s longstanding rule that keeping the peace and remaining on good

behavior are conditions of probation, we hold that the hearing justice did not act arbitrarily or

capriciously when he found that the defendant violated the conditions of his probation to which he

was sentenced after his conviction in 2009. Neither the probationary sentence imposed in 2009

nor its revocation in 2018 were illegal sentences.




1
  In 2016, Rule 32(f) of the Superior Court Rules of Criminal Procedure was amended to add the
last sentence of the rule to provide: “No revocation shall occur unless the [s]tate establishes by a
fair preponderance of the evidence that the defendant breached a condition of his/her probation or
deferred sentence or failed to keep the peace or remain on good behavior.”
                                               -4-
                                               IV

                                          Conclusion

       For the foregoing reasons, we affirm the judgment of the Superior Court. The record in

this case may be returned to the Superior Court.




                                              -5-
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

Title of Case                        State v. Ernest Chandler.
                                     No. 2019-28
Case Number
                                     (N2/18-196A)
Date Opinion Filed                   March 17, 2020
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Chief Justice Paul A. Suttell

Source of Appeal                     Newport County Superior Court

Judicial Officer From Lower Court    Associate Justice Stephen P. Nugent
                                     For State:

                                     Virginia M. McGinn
Attorney(s) on Appeal                Department of Attorney General
                                     For Defendant:

                                     Ernest Chandler, Pro Se




SU-CMS-02A (revised June 2016)